      Case 5:19-cv-02062-E Document 18 Filed 05/11/20 Page 1 of 8 Page ID #:1171



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   MAXINE GLORIA HERMOSILLO,          )          NO. ED CV 19-2062-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )          MEMORANDUM OPINION
                                        )
14   ANDREW SAUL, Commissioner of       )
     Social Security,                   )
15                                      )
                    Defendant.          )
16   ___________________________________)

17

18                                     PROCEEDINGS

19

20         Plaintiff filed a complaint on October 28, 2019, seeking review

21   of the Commissioner’s denial of benefits.         The parties consented to

22   proceed before a United States Magistrate Judge on December 11, 2019.

23   Plaintiff filed a motion for summary judgment on March 25, 2020.

24   Defendant filed a motion for summary judgment on April 24, 2020.              The

25   Court has taken the motions under submission without oral argument.

26   See L.R. 7-15; “Order,” filed November 1, 2019.

27   ///

28   ///
      Case 5:19-cv-02062-E Document 18 Filed 05/11/20 Page 2 of 8 Page ID #:1172



 1                                      BACKGROUND

 2

 3        Plaintiff asserted disability since April 18, 2014, based

 4   primarily on irritable bowl syndrome (“IBS”) (Administrative Record

 5   (“A.R.”) 34, 144, 169, 198).       The Administrative Law Judge (“ALJ”)

 6   examined the record and heard testimony from Plaintiff and a

 7   vocational expert (A.R. 12-142, 144-229, 234-1064).           The ALJ found

 8   that Plaintiff has severe physical impairments, including IBS, but

 9   retains the residual functional capacity to perform light work jobs

10   that afford access to restroom facilities (A.R. 18-22).           In reliance

11   on the testimony of the vocational expert, the ALJ determined that a

12   person having this capacity could perform Plaintiff’s past relevant

13   work as a sales clerk and a receptionist (A.R.22-23, 48-49).

14   Plaintiff submitted additional evidence to the Appeals Council, but

15   the Council denied review (A.R. 1-3, 1065-1111).

16

17                                 STANDARD OF REVIEW

18

19        Under 42 U.S.C. section 405(g), this Court reviews the

20   Administration’s decision to determine if: (1) the Administration’s

21   findings are supported by substantial evidence; and (2) the

22   Administration used correct legal standards.         See Carmickle v.

23   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

24   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

25   682 F.3d 1157, 1161 (9th Cir. 2012).        Substantial evidence is “such

26   relevant evidence as a reasonable mind might accept as adequate to

27   support a conclusion.”     Richardson v. Perales, 402 U.S. 389, 401

28   (1971) (citation and quotations omitted); see also Widmark v.

                                             2
      Case 5:19-cv-02062-E Document 18 Filed 05/11/20 Page 3 of 8 Page ID #:1173



 1   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

 2

 3        If the evidence can support either outcome, the court may

 4        not substitute its judgment for that of the ALJ.           But the

 5        Commissioner’s decision cannot be affirmed simply by

 6        isolating a specific quantum of supporting evidence.

 7        Rather, a court must consider the record as a whole,

 8        weighing both evidence that supports and evidence that

 9        detracts from the [administrative] conclusion.

10

11   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

12   quotations omitted).

13

14                                      DISCUSSION

15

16        After consideration of the record as a whole, Defendant’s motion

17   is granted and Plaintiff’s motion is denied.         The Administration’s

18   findings are supported by substantial evidence and are free from

19   material1 legal error.

20

21        Plaintiff argues that the ALJ erred by disbelieving Plaintiff’s

22   testimony that she requires 5 to 6 daily unscheduled bathroom breaks

23   of 15 to 20 minutes duration.       Actually, Plaintiff testified that she

24   required such breaks while she was still working, i.e., before

25

26
          1
               The harmless error rule applies to the review of
27   administrative decisions regarding disability. See Garcia v.
     Commissioner, 768 F.3d 925, 932-33 (9th Cir. 2014); McLeod v.
28   Astrue, 640 F.3d 881, 886-88 (9th Cir. 2011).

                                             3
      Case 5:19-cv-02062-E Document 18 Filed 05/11/20 Page 4 of 8 Page ID #:1174



 1   April 18, 2014 (A.R. 41-42).       Plaintiff never testified that such

 2   unpredictable bathroom frequency persisted for any continuous twelve

 3   month period thereafter, and the treatment records suggest the

 4   opposite (A.R. 20-22 (and records cited therein)).          A successful

 5   disability claimant’s inability to engage in substantial gainful

 6   activity must last, or be expected to last, for twelve continuous

 7   months.   See Barnhart v. Walton, 535 U.S. 212, 217-22 (2002);

 8   Krumpelman v. Heckler, 767 F.2d 586, 589 (9th Cir. 1985), cert.

 9   denied, 475 U.S. 1025 (1986).       In any event, as discussed below, the

10   ALJ did not materially err in finding Plaintiff’s testimony concerning

11   the intensity, persistence and limiting effects of her alleged

12   symptoms to be less than fully credible.

13

14         An ALJ’s assessment of a claimant’s credibility is entitled to

15   “great weight.”    Anderson v. Sullivan, 914 F.2d 1121, 1124 (9th Cir.

16   1990); Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir. 1985).            Where, as

17   here, an ALJ finds that the claimant’s medically determinable

18   impairments reasonably could be expected to cause some degree of the

19   alleged symptoms of which the claimant subjectively complains, any

20   discounting of the claimant’s complaints must be supported by

21   specific, cogent findings.      See Berry v. Astrue, 622 F.3d 1228, 1234

22   (9th Cir. 2010); Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995);

23   but see Smolen v. Chater, 80 F.3d 1273, 1282-84 (9th Cir. 1996)

24   (indicating that ALJ must offer “specific, clear and convincing”

25   reasons to reject a claimant’s testimony where there is no evidence of

26   ///

27   ///

28   ///

                                             4
      Case 5:19-cv-02062-E Document 18 Filed 05/11/20 Page 5 of 8 Page ID #:1175



 1   “malingering”).2    An ALJ’s credibility finding “must be sufficiently

 2   specific to allow a reviewing court to conclude the ALJ rejected the

 3   claimant’s testimony on permissible grounds and did not arbitrarily

 4   discredit the claimant’s testimony.”        See Moisa v. Barnhart, 367 F.3d

 5   882, 885 (9th Cir. 2004) (internal citations and quotations omitted);

 6   see also Social Security Ruling (“SSR”) 96-7p (explaining how to

 7   assess a claimant’s credibility), superseded, SSR 16-3p (eff. Mar. 28,

 8   2016).3   As discussed below, the ALJ stated sufficient reasons for

 9   finding Plaintiff’s subjective complaints to be less than fully

10   credible.

11

12        The ALJ properly pointed out that the objective medical evidence

13   does not support greater limitations than those the ALJ found to exist

14   (A.R. 20-22, 73-76, 338-40, 371, 546-47, 594, 997).           An ALJ

15   permissibly may rely in part on a lack of supporting objective medical

16
          2
17             In the absence of an ALJ’s reliance on evidence of
     “malingering,” most recent Ninth Circuit cases have applied the
18   “clear and convincing” standard. See, e.g., Leon v. Berryhill,
     880 F.3d 1041, 1046 (9th Cir. 2017); Brown-Hunter v. Colvin, 806
19   F.3d 487, 488-89 (9th Cir. 2015); Burrell v. Colvin, 775 F.3d
     1133, 1136-37 (9th Cir. 2014); Treichler v. Commissioner, 775
20
     F.3d 1090, 1102 (9th Cir. 2014); Ghanim v. Colvin, 763 F.3d 1154,
21   1163 n.9 (9th Cir. 2014); Garrison v. Colvin, 759 F.3d 995, 1014-
     15 & n.18 (9th Cir. 2014); see also Ballard v. Apfel, 2000 WL
22   1899797, at *2 n.1 (C.D. Cal. Dec. 19, 2000) (collecting earlier
     cases). In the present case, the ALJ’s findings are sufficient
23   under either standard, so the distinction between the two
     standards (if any) is academic.
24
          3
25             The appropriate analysis under the superseding SSR is
     substantially the same as the analysis under the superseded SSR.
26   See R.P. v. Colvin, 2016 WL 7042259, at *9 n.7 (E.D. Cal. Dec. 5,
     2016) (stating that SSR 16-3p “implemented a change in diction
27   rather than substance”) (citations omitted); see also Trevizo v.
     Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) (suggesting that
28   SSR 16-3p “makes clear what our precedent already required”).

                                             5
      Case 5:19-cv-02062-E Document 18 Filed 05/11/20 Page 6 of 8 Page ID #:1176



 1   evidence in discounting a claimant’s allegations of disabling

 2   symptomatology.    See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir.

 3   2005) (“Although lack of medical evidence cannot form the sole basis

 4   for discounting pain testimony, it is a factor the ALJ can consider in

 5   his [or her] credibility analysis.”); Rollins v. Massanari, 261 F.3d

 6   853, 857 (9th Cir. 2001) (same); see also Carmickle v. Commissioner,

 7   533 F.3d at 1161 (“Contradiction with the medical record is a

 8   sufficient basis for rejecting the claimant’s subjective testimony”);

 9   SSR 16–3p (“[O]bjective medical evidence is a useful indicator to help

10   make reasonable conclusions about the intensity and persistence of

11   symptoms, including the effects those symptoms may have on the ability

12   to perform work-related activities . . .”).4

13

14         The ALJ also properly pointed out that there were lengthy periods

15   of time during which Plaintiff sought no medical treatment for her

16   allegedly disabling symptoms (A.R. 21 (and records cited therein)).

17   An unexplained failure to seek frequent medical treatment may

18   discredit a claimant’s allegations of disabling symptoms.            See Molina

19   v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012); Burch v. Barnhart, 400

20   F.3d at 681; Batson v. Commissioner, 359 F.3d 1190, 1196 (9th Cir.

21   2004); Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir. 1995); accord

22   Bunnel v. Sullivan, 947 F.2d 341, 346 (9th Cir. 1991); Fair v. Bowen,

23   885 F.2d 597, 603-604 (9th Cir. 1989).

24   ///

25

26
           4
               In attempted explanation of one of these lengthy
27   periods, Plaintiff testified that her health insurance then was
     in transition (A.R. 42). Plaintiff did not attempt to explain
28   any of the other periods during which she sought no treatment.

                                             6
      Case 5:19-cv-02062-E Document 18 Filed 05/11/20 Page 7 of 8 Page ID #:1177



 1        Further, the ALJ accurately observed that Plaintiff did not

 2   always comply with her recommended treatment (A.R. 21, 352, 393, 395,

 3   649-50, 659, 661, 974-75).      Unexplained or inadequately explained

 4   refusal of recommended treatment can cast doubt on a claimant’s

 5   credibility.    See Molina v. Astrue, 674 F.3d at 1113 (“We have long

 6   held that, in assessing a claimant’s credibility the ALJ may properly

 7   rely on unexplained or inadequately explained failure . . . to follow

 8   a prescribed course of treatment”) (citations and quotations omitted);

 9   accord, Fair v. Bowen, 885 F.2d at 603; SSR 16-3p (“if the individual

10   fails to follow prescribed treatment that might improve symptoms, we

11   may find that the alleged intensity and persistence of an individual’s

12   symptoms are inconsistent with the overall evidence of record”).

13

14        To the extent one or more of the ALJ’s stated reasons for

15   discounting Plaintiff’s credibility may have been invalid, the Court

16   nevertheless would uphold the ALJ’s credibility determination under

17   the circumstances presented.       See Carmickle v. Commissioner, 533 F.3d

18   at 1162-63 (despite the invalidity of one or more of an ALJ’s stated

19   reasons, a court properly may uphold the ALJ’s credibility

20   determination where sufficient valid reasons have been stated).                In

21   the present case, the ALJ stated sufficient valid reasons to allow the

22   Court to conclude that the ALJ discounted Plaintiff’s credibility on

23   permissible grounds.     See Moisa v. Barnhart, 367 F.3d at 885.         The

24   Court therefore defers to the ALJ’s credibility determination.                See

25   Lasich v. Astrue, 252 Fed. App’x 823, 825 (9th Cir. 2007) (court will

26   defer to Administration’s credibility determination when the proper

27   process is used and proper reasons for the decision are provided);

28   accord Flaten v. Secretary of Health & Human Services, 44 F.3d 1453,

                                             7
      Case 5:19-cv-02062-E Document 18 Filed 05/11/20 Page 8 of 8 Page ID #:1178



 1   1464 (9th Cir. 1995).5

 2

 3                                      CONCLUSION

 4

 5        For all of the foregoing reasons,6 Plaintiff’s motion for summary

 6   judgment is denied and Defendant’s motion for summary judgment is

 7   granted.

 8

 9        LET JUDGMENT BE ENTERED ACCORDINGLY.

10

11              DATED: May 11, 2020.

12

13
                                                     /s/
14                                              CHARLES F. EICK
                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21
          5
22             The Court should not and does not determine the
     credibility of Plaintiff’s testimony concerning her symptoms.
23   Absent legal error, it is for the Administration, and not this
     Court, to do so. See Magallanes v. Bowen, 881 F.2d 747, 750,
24
     755-56 (9th Cir. 1989).
25        6
               The Court has considered and rejected each of
26   Plaintiff’s arguments. Neither Plaintiff’s arguments nor the
     circumstances of this case show any “substantial likelihood of
27   prejudice” resulting from any error allegedly committed by the
     Administration. See generally McLeod v. Astrue, 640 F.3d at 887-
28   88 (discussing the standards applicable to evaluating prejudice).

                                             8
